DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Mr. Daniel Drexler called on 03/23/2022 an inform the examiner that the election/restriction requirements mailed on 03/21/2022 did not reflect the claims preliminary amendment filed on 04/10/2020 (see interview summary).  The examiner inform Mr. Drexler that a new election/restriction requirements will be mailed.  Since this error is called to the attention of the Office within 1 month of the mail date of the action, the Office will restart the previously set period for reply to run from the date the error is corrected.  See MPEP § 710.06.

Applicant’s preliminary amendments filed on 04/10/2020 are acknowledged and entered.

Claims 1-11 were pending.  In the amendment as filed, applicants have amended claims 1-11; and added claims 12-14.  No claims have been cancelled.  Therefore, claims 1-14 are currently pending and are under consideration in this Office Action.  Further, a substitute specification was filed on 04/10/2020 in order to “generally conform the specification and claims to US. practice” and that “Concerning the application text, a Substitute Specification is provided herewith in both tracked and clean formats to show all changes made. No new matter is entered by way of the Substitute Specification, nor otherwise by the present amendment, as antecedent support is set forth in the originally filed application” (see remarks filed on 04/10/2020).
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 5, is drawn to a product/device, i.e. a surface.
Group II, claims 1-4 and 6-7, are drawn to a process for making the device.
Group III, claim 8, is drawn to a product/pharmaceutical composition.
Group IV, claims 9-14, are drawn to a treatment methodology.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of the compound cloxacillin, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Katzhendler et al. (US Patent 6,399,086 B1).  Here, Katzhendler et al. claim a composition comprising cloxacillin (Claims 1, 2, and 4).  Therefore, the technical feature linking the inventions do not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art. Thus, the restriction requirement defined above is proper.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election of Species
This application contains claims directed to more than one species for each group of generic inventions.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  Further, no matter which group of inventions is elected by applicants, applicants should identify which claims they believe are generic for each of the corresponding species and/or species sets, and which claims read on a particular species within the species sets.  For example, Applicants’ reply might state “...claim X is generic to the elected species of species sets A, C and E, but reads on the particular elected species for species sets B and D.”  Should a given species not pertain to Applicants’ elected group, Applicants should indicate accordingly.
These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A single specific type of composition/formulation - Applicants are required to elect a single type of composition/formulation to be examined for the invention of either Group I, Group II, Group III, or Group IV.  Applicants should identify all the component(s), ingredient(s), excipient(s), compound(s), and/or active agent(s) by name, structure, and amount to yield one distinct type of composition/formulation.  For example, the component(s), ingredient(s), excipient(s), compound(s), and/or active agent(s) claimed in instant claims 1-14; and/or disclosed by the instant specification on pages 5-22 and Examples 1-4 on pages 22-32.

A single specific type of surface - Applicants are required to elect a single type of surface to be examined for the invention of either Group I, Group II, Group III, or Group IV.  For example, the type of surface claimed in instant claims 3, 7, 10-12, and 14; and/or disclosed by the instant specification on pages 8-9, 12, and 18; and Examples 1-4 on pages 22-32.
 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species (a) lack unity of invention because even though the inventions of these groups require the technical feature of the compound cloxacillin, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view Katzhendler et al. (US Patent 6,399,086 B1).  Here, Katzhendler et al. claim a composition comprising cloxacillin (Claims 1, 2, and 4).  Consequently, the technical feature linking the inventions do not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.  Hence, the species election requirement defined above is proper.

Species (b) lack unity of invention because the groups do not share the same or corresponding technical feature.  Here, the present specification define the term ‘biotic surface’ to be “mucous membranes, teeth, any surface of the vascular system, for example blood vessels, walls of the endocardium, any surface of the lymphatic system, any surface of the digestive system, any surface of the respiratory system, for example walls of the bronchopulmonary system, any surface of the ear, nose and throat sphere” (see pg. 8, lines 18-23).  And define the term ‘abiotic surface’ to be “the surface of a medical device such as a catheter, a needle, an implantable chamber catheter (or Porth-a-Cath), a valve, for example a heart valve, a prosthesis, for example a joint prosthesis, a ligament prosthesis, a dental implant, urinary tract prosthesis, peritoneal membrane, peritoneal dialysis catheters, synthetic vascular grafts, stents, internal attachment devices, percutaneous and/or tracheal sutures, ventilation tubes” (see pg. 9, lines 5-11).  Accordingly, these type of surface do not share the same or corresponding technical feature.  Thus, the species election requirement defined above is proper.

Because the above restriction/election requirement is complex, a telephone call to Applicant to request an oral election was not made. See MPEP § 812.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020